OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711
                       .SXF-RESQRTED           FIRST     GL^SW^
                STATE ©F TE$(§g£
                PENALTY FdJfey *.j
12/23/2014                      IE-   \   A~
COOPER, REGINALD ALONZOr\TfmW-l5l347-BAILEDFROM zW£-rf5j2251-05
On this day, the application fohKlJ :0.7H Writ^of yja'beas Corpus has been received
and presented to the Court. .     'i^£f^$#'" .,..-.••.
                                      -"•ixs&rJ"                          Abel Acosta, Clerk

                             REGINALD ALONZO COOPER




                    x*